Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  157755                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  JAMES RATZA,                                                                                       Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 157755
                                                                    COA: 342968
                                                                    Macomb CC: 2015-004231-NO
  AJE, LLC d/b/a KART 2 KART, LLC,
              Defendant-Appellee.

  _____________________________________/

          On order of the Court, the application for leave to appeal the April 6, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 21, 2018
           a1217
                                                                               Clerk